Citation Nr: 0523420	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  01-07 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability from January 25, 1994 to October 
19, 1997.

2.  Entitlement to an initial compensable rating for a right 
knee disability from October 20, 1997 to May 22, 1999. 

3.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability from May 23, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty for training from March 
1987 to July 1987 and in February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in relevant part, granted service 
connection for a right knee disability assigning a 10 percent 
rating for a right knee disability, effective January 25, 
1994 and a noncompensable rating effective October 20, 1997.  

In July 1999 the veteran submitted a Notice of Disagreement 
(NOD) with regard to the ratings for the right knee 
disability.  In a February 2000 rating decision the RO 
increased the right knee disability rating to 10 percent 
effective May 23, 1999.  The veteran submitted a NOD with 
regard to the 10 percent rating in February 2000.  A 
Statement of the Case was issued in August 2001 and the 
appeal was perfected with the receipt of a VA Form 9 in 
September 2001.  

In July 2003 the Board remanded this matter for further 
development.  The requested development has been accomplished 
and the matter has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  Between January 25, 1994 to October 19, 1997, the 
veteran's service connected right knee disability was not 
productive of dislocation of the semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint; limitation of flexion of the leg to 60 degrees; 
extension be limited to 5 degrees; or moderate recurrent 
subluxation or lateral instability.  

2.  From January 1994, there is evidence of right knee 
arthritis, with painful motion.  

3.  From October 20, 1997 to May 22, 1999, the veteran's 
right knee disability, other than arthritis, was not 
productive of dislocation of the semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint; limitation of flexion of the leg to 60 degrees; 
extension be limited to 5 degrees; or moderate recurrent 
subluxation or lateral instability; or slight impairment.  

4.  From May 23, 1999 the veteran's right knee disability, 
other than arthritis, was not productive of dislocation of 
the semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint, limitation of flexion of 
the leg to 30 degrees, extension be limited to 15 degrees, or 
moderate recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a right knee disability, other than arthritis, 
from January 25, 1994, to October 19, 1997, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71, Plate II, 
and 4.71a, Diagnostic Code 5259 (2004).  

2.  The criteria for a separate 10 percent rating for right 
knee arthritis with painful motion, have been met throughout 
the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 
4.40, 4.45, 4.59 Diagnostic Code 5003 (2004).  

3.  The criteria for a compensable rating for a right knee 
disability, other than arthritis, from October 20, 1997, to 
May 22, 1999, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.14, 4.40, 4.45, 4.71, Plate II, and 4.71a, Diagnostic Code 
5259 (2004).  

4.  The criteria for an initial rating in excess of 10 
percent for a right knee disability, other than arthritis, 
from May 23, 1999, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.14, 4.40, 4.45, 4.71, Plate II, and 4.71a, Diagnostic 
Code 5259 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Ratings  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, the entire appeal period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  

The veteran's knee disability was initially evaluated under 
the provisions of Diagnostic Code5257.  Under this code, with 
recurrent subluxation or lateral instability, productive of 
slight impairment, a 10 percent rating is assigned.  A 20 
percent rating is assigned for moderate impairment.  

Other pertinent diagnostic codes include Diagnostic Code 
5258, which provides for a 20 percent rating for dislocated 
semilunar cartilage, with frequent episodes of locking, pain 
and effusion into the joint.  This is the only rating 
available under Diagnostic Code 5258, although it should be 
noted that where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

Diagnostic Code 5259 provides for a 10 percent rating for 
removal of semilunar cartilage that is symptomatic.  This is 
the only rating available under this diagnostic code.  

A 20 percent evaluation may be assigned for limitation of 
flexion of the leg to 30 degrees.  Limitation to 45 degrees 
warrants a 10 percent rating, and a noncompensable evaluation 
is to be assigned for limitation of flexion to 60 degrees or 
more.  Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 
percent evaluation.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 30 
percent evaluation requires that extension be limited to 20 
degrees.  A 40 percent evaluation requires that extension be 
limited to 30 degrees.  A 50 percent evaluation requires that 
extension be limited to 45 degrees.  Diagnostic Code 5261.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet.  
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R.  
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  

The veteran contends that he experiences substantial right 
knee pain and that sometimes his right knee buckles.  He 
asserts that he uses a cane and that his right knee required 
constant support.  

A.  An initial rating in excess of 10 percent for a right 
knee disability from January 25, 1994, to October 19, 1997  

For the period between January 25, 1994, and October 19, 
1997, the relevant evidence consists of VA treatment records 
dated between 1995 and 1997, together with the report of an 
examination conducted for VA purposes in July 1994.  In this 
regard, the Board notes parenthetically, that while the 
treatment records are somewhat voluminous, most address 
unrelated medical problems.  

The Board will now turn to whether a rating in excess of 10 
percent is warranted under Diagnostic Code 5257, for the 
period prior to October 19, 1997.  A higher rating requires 
moderate recurrent subluxation or lateral instability.  The 
objective medical evidence, between January 25, 1994, and 
October 19, 1997, shows that the veteran's right knee is 
stable.  At the July 1994 VA examination, collateral 
ligaments bilaterally were considered normal.  The veteran's 
Lackman's sign was bilaterally normal and drawer sign was 
bilaterally normal.  The patella was rigidly in place 
bilaterally.  A July 1995 VA treatment record showed that 
right leg stability was improving.  Given this, an increased 
rating under Diagnostic Code 5257 cannot be assigned since 
the record does not reflect the presence of moderate 
impairment.   

Next Board will consider whether a higher rating is warranted 
under Diagnostic Code 5258.  Evidence of dislocation of the 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint warrants the assignment of 
a 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2004).  At the July 1994 VA examination there was 
no effusion in either knee, and none noted in any subsequent 
treatment record for the period in question.  A higher 
evaluation cannot be awarded under this Diagnostic Code 5258.  

Next the Board will consider whether a higher rating is 
possible under Diagnostic Code 5259.  A 10 percent rating is 
the maximum rating available under Diagnostic Code 5259 for 
symptomatic removal of semilunar cartilage.  As such this 
would not provide the veteran with an increased rating for 
his right knee disability.  

Next the Board will consider whether a higher evaluation is 
warranted based on limitation of motion, Diagnostic Codes 
5260 and 5261.  Normal range of motion for the leg is zero 
degrees of extension and 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.  In this case, there is no record which 
reflects the presence of the criteria for a compensable 
evaluation based on limited range of motion.  At the July 
1994 VA examination, range of motion of the knees was 0-120 
degrees supine passively.  VA treatment records show that in 
June 1995 the right knee had a mild decrease in range of 
motion, with no specific range given.  In August 1995 the 
right knee flexion was 0 to 115 degrees and extension was 115 
to 0 degrees.  Subject pain grade was 3/10.  In March 1996, 
it was noted the veteran's right knee had decreased range of 
motion secondary to pain, but again specific range of motion 
in degrees was not provided.  Since the evidence at no time 
shows flexion limited to 60 degrees or extension limited to 5 
degrees, a higher rating is not warranted under Diagnostic 
Codes 5260 for limitation of flexion or Diagnostic Code 5261 
for limitation of extension.  

Although the evidence does not reflect that the criteria for 
a rating in excess of 10 percent were shown prior to October 
1997, the Board must also consider whether a separate rating 
for disability due to knee arthritis may be assigned.  In 
this regard, the evidence does show the presence of 
degenerative changes, as apparently recognized by the RO in 
its June 1999 rating decision.  Given that, together with the 
presence of reduced motion with pain, as described above, a 
compensable evaluation may be assigned under Diagnostic Code 
5003 (for arthritis), and 38 C.F.R. § 4.59.  See VAOPGCPREC 
9-98.  

As to any higher rating on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint as described under 38 C.F.R. §§ 4.40 and 
4.45; and in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
ratings assigned by the RO and this decision contemplate all 
the functional loss exhibited.  As such, a higher rating is 
not warranted.  


B.  An initial compensable rating for a right knee disability 
from October 20, 1997, to May 22, 1999  

For the period between October 20, 1997, and May 22, 1999, 
the relevant evidence consists of VA treatment records, dated 
between December 1997 and February 1998, together with the 
report of an examination conducted for VA purposes on October 
21, 1997.  As with the previous period considered, the 
records from this period mostly address unrelated medical 
problems.  

The Board will now turn to whether an initial compensable 
rating is warranted under Diagnostic Code 5257, for this 
period.  At the October 21, 1997 VA examination, the 
veteran's ligaments were considered stable.  McMurray and 
Drawer tests were negative.  VA treatment records showed that 
in December 1997 Drawer sign was negative.  In February 1998 
Lachman's, Drawer and McCurray's were negative.  There was no 
ligament instability.  Thus, a compensable rating under 
Diagnostic Code 5257 cannot be assigned due to the lack of 
medical evidence showing any subluxation or instability of 
the veteran's right knee.  

Next Board will consider whether a compensable rating is 
warranted under Diagnostic Code 5258, but there is no 
objective evidence reflecting the presence of dislocation of 
the semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint during this period.  Thus, 
a compensable rating under Diagnostic Code 5258 is not 
warranted.  

Next the Board will consider whether a higher rating is 
possible under Diagnostic Code 5259, but again, there is no 
medical evidence showing symptomatic removal of semilunar 
cartilage of the veteran's right knee.  

Similarly, the evidence does not show flexion limited to 45 
degrees or extension limited to 10 degrees during this period 
as to warrant a compensable evaluation under Diagnostic Codes 
5260 for limitation of flexion or Diagnostic Code 5261 for 
limitation of extension.  At the October 21, 1997 VA 
examination, range of motion was 0-130 degrees, and in 
February 1998 records, bilateral range of motion was 
characterized as full.  

As described in the preceding section, however, there is 
evidence of a right knee arthritic process, and on-going 
evidence of motion limited (although not to a compensable 
degree under Diagnostic Codes 5260 and 5261) by pain.  This 
was most notably reflected at the October 1997 VA 
examination, when the examiner recorded the veteran's 
complaints of knee pain, and measured range of flexion as 
from 0 to 130 degrees, (with normal flexion to 140 degrees).  
Complaints of pain on motion were also reflected in 1998 
outpatient records.  Thus, while a compensable evaluation is 
not warranted for right knee disability, (other than 
arthritis), the separate 10 percent evaluation for right knee 
arthritis remains warranted for the October 1997 to May 1999 
time period.  

Also, as stated in the discussion above concerning the period 
prior to October 1997, the 10 percent rating assigned by this 
decision contemplates any functional loss due to weakness, 
fatigability, incoordination, or pain on movement of the 
joint for this period of the appeal.  See 38 C.F.R. §§ 4.40 
and 4.45; and DeLuca v. Brown, 8 Vet.  App. 202 (1995).   


C.  An initial rating in excess of 10 percent for a right 
knee disability from May 23, 1999  

From May 23, 1999, the relevant evidence consists of VA 
treatment records, dated between May 23, 1999 and October 
2003, together with the report of an examination conducted 
for VA purposes in February 2005.  

With respect to Diagnostic Code 5257, the objective medical 
evidence shows that the veteran's right knee is stable.  VA 
treatment records show that on May 23, 1999, anterior drawer 
sign was negative.  In July 2003 there was no laxity.  
Lachman, pivot and McMurray were negative.  In August 2003, 
there was no varus/valgus instability.  Anterior drawer sign 
and McMurray's were negative.  In September 2003, VA records 
show the right knee was stable ligamentously, and at the 
February 2005 VA examination there was no evidence of 
subluxation or dislocation.  The ligaments were stable.  
McMurray and Drawer test were negative and Lachman test was 
negative.  Thus, the Board concludes an increased rating 
under Diagnostic Code 5257 cannot be assigned since the 
preponderance of the medical evidence shows that there is no 
subluxation or instability of the veteran's right knee.  

Next Board will consider whether a higher rating is warranted 
under Diagnostic Code 5258.  VA treatment records show that 
in July 2003 there was no swelling or heat and effusion was 
minimal.  In September 2003 there was no effusion.  At the 
February 2005 VA examination there was no swelling or 
effusion.  There was no locking.  The February 2005 VA right 
knee x-ray revealed that there was no evidence of 
patellofemorla malalignment.  A higher evaluation cannot be 
awarded under this Diagnostic Code 5258, due to the lack of 
evidence showing dislocation of the semilunar cartilage, 
episodes of "locking", or effusion into the joint.  

Next the Board will consider whether a higher evaluation is 
warranted based on limitation of motion, Diagnostic Codes 
5260 and 5261.   The veteran has at no time shown the 
required limited motion to warrant a rating in excess of 10 
percent.  VA treatment records show that in July 2003 range 
of motion was 0 to 130 degrees.  In August 2003, right knee 
range of motion was 0 to 130 degrees.  In September 2003, 
range of motion was 0 to 125 degrees without pain, (although 
the veteran experienced pain with resisted extension).  At 
the February 2005 VA examination, the range of motion in both 
active and passive test was 0 to 135 degrees with complaints 
of pain at the end of motion.  Since the evidence does not 
show flexion limited to 30 degrees or extension limited to 15 
degrees, a higher rating is not warranted under Diagnostic 
Codes 5260 for limitation of flexion or Diagnostic Code 5261 
for limitation of extension.  

Accordingly, an increased schedular rating for the veteran's 
right knee disability, other than arthritis, is not 
warranted.  The separate 10 percent rating for arthritis, 
however, remains appropriate.  Limitation of flexion is 
consistently demonstrated in outpatient records and at the 
2005 VA examination.  The veteran's complaints of pain 
likewise remain present.  This is particularly noteworthy 
with repetitive motion.  Thus, entitlement to a separate 10 
percent rating for arthritis and painful motion continues, 
which together with the 10 percent rating in effect for the 
non-arthritic component of the veteran's disability 
contemplates function loss due to weakness, fatigability and 
pain.  

II.  Conclusion

The Board has considered whether other diagnostic codes 
pertinent to knee disabilities provide the basis for an 
increased rating, but they do not.

Diagnostic Code 5256 for ankylosis of the knee provides a 30 
percent disability rating where the knee is ankylosed in full 
extension or in slight flexion between zero and 10 degrees.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  The veteran is able to move his right knee, 
albeit with some limitation, so it is clearly not ankylosed.  
Therefore, Diagnostic Code 5256 is not appropriate to the 
veteran's service-connected disability.  

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula.  There is no medical evidence showing the veteran has 
any such impairment, or malunion or nonunion of the right 
tibia.  Therefore, Diagnostic Code 5262 is not appropriate to 
the veteran's service-connected right knee disability.

Diagnostic Code 5263 provides a maximum disability rating of 
10 percent for traumatic acquired genu recurvatum with 
weakness and insecurity in weight bearing.  Therefore, this 
diagnostic code does not provide the basis for assignment of 
a higher rating.  

These ratings contemplates all the veteran's symptoms, and 
since he is already assigned a total disability rating based 
on unemployability due to service connected disability, and 
not shown to have frequent hospitalizations due to his right 
knee, extra-schedular consideration is not warranted.

III.  Duties to notify and assist

VA has a duty to assist the veteran in the development of 
facts pertinent to the claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by letters dated in May 2001, May 2004 and October 2004, 
wherein the RO essentially provided the appellant notice 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence had to be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to submit any evidence in their 
possession that pertained to the claim.  

During the course of this appeal, the appellant was also sent 
rating decisions in June 1999 and February 2000, a statement 
of the case in August 2001, a Board remand in July 2003 and a 
supplemental statement of the case in March 2005.  These 
documents - collectively - listed the evidence considered, 
the legal criteria for determining whether the appellant's 
claim could be granted, and the analysis of the facts as 
applied to those criteria, thereby abundantly informing the 
appellant of the information and evidence necessary to 
substantiate the claim.  Likewise, these documents may be 
understood as communicating to the appellant the need to 
submit any relevant evidence in their possession.  Given this 
sequence reflecting proper VA process and content complying 
notice as required by law, any error in not providing notice 
prior to the rating on appeal is harmless.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  Thus, the Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i).  In this case, the veteran was afforded VA 
examinations.  The veteran contends that the most recent VA 
examination is inadequate.  The Board notes that the most 
recent VA examination addresses the rating criteria for knee 
disabilities, responds to the questions in the July 2003 
remand and addresses the Deluca criteria.  Hence, the most 
recent VA examination is entirely adequate for rating 
purposes.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case as it pertain to the claim herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.

ORDER

An initial rating in excess of 10 percent for a right knee 
disability, other than arthritis, from January 25, 1994 to 
October 19, 1997, is denied. 

An initial compensable rating from October 20, 1997, to May 
22, 1999, for a right knee disability, other than arthritis, 
is denied.  

An initial rating in excess of 10 percent for a right knee 
disability, other than arthritis, from May 23, 1999, is 
denied.  

A separate 10 percent rating for right knee arthritis with 
painful motion, from January 1994, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


